Citation Nr: 0737970	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  04-01 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
to include as secondary to herbicide exposure in Vietnam.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.


FINDING OF FACT

The veteran's claimed peripheral neuropathy was not first 
manifest in service or for many years thereafter.


CONCLUSION OF LAW

Peripheral neuropathy was not incurred in or aggravated by 
service or as due to herbicide exposure in Vietnam.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Any error in VCAA 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
October 2002.  As this letter was issued prior to the 
appealed rating decision, this case raises no procedural 
concerns in view of the Mayfield line of decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, such notification was provided in letters from March 
and October of 2006, prior to the most recent readjudication 
in a March 2007 Supplemental Statement of the Case.  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

Notably, the Board is aware that the veteran has reported 
treatment from the Huntington, West Virginia VA Medical 
Center (VAMC) dating back to 1971, but despite multiple 
requests that facility has only been able to provide medical 
records beginning in 1988.  The Board is also aware that a 
February 1996 VA examination report indicates that the 
veteran has received Social Security Administration 
disability benefits, but he has not specifically asserted 
that records corresponding to this grant of benefits pertain 
to his currently claimed disability, as opposed to a work-
related accident.

Moreover, for reasons described in further detail below, a VA 
examination has been found to not be "necessary" in this 
case, pursuant to 38 U.S.C.A. § 5103A(d).

In summary, all relevant facts have been properly developed 
in regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Certain chronic diseases, including organic neurological 
disorders, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era and has one of the diseases listed in 
38 C.F.R. § 3.309(e) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  For example, 
service connection is warranted for acute and subacute 
peripheral neuropathy if manifested to a compensable (10 
percent) degree within one year after the last date on which 
the veteran was exposed to an herbicide agent during service.  
38 C.F.R. § 3.307(a)(6)(ii).  

The Board has reviewed the veteran's service medical records 
and observes that they are entirely negative for complaints 
of, or treatment for, peripheral neuropathy.  

Subsequent to service, an April 1979 private medical record 
indicates that the veteran underwent a double laminectomy 
with disc excision of L3-L4 and L4-L5 on the right in 
February 1979.  A June 1980 private treatment record reflects 
the veteran's sharp pain in the back, left hip, and leg 
regions.  In May 1988, he was hospitalized at a VA facility 
for operations including a lumbar puncture.  Subsequent VA 
records show treatment for bilateral carpal tunnel syndrome 
and polyneuropathy.  None of these records, however, 
indicates a chronic neurological disorder, let alone acute or 
subacute peripheral neuropathy, that is either etiologically 
related to service or had its onset prior to 1979.  See 
38 C.F.R. § 3.309(e), note 2 ("acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset).

To date, the RO has not afforded the veteran a fully 
comprehensive VA examination, with a report containing an 
opinion as to the etiology of his claimed peripheral 
neuropathy.  Such an opinion is "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) there is an 
indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. 
§ 5103A(c)(4).  

In this case, however, there is no evidence linking the 
veteran's claimed disorder to service and no reasonable 
possibility that a VA examination would result in findings 
favorable to the veteran.  Accordingly, the Board finds that 
an etiology opinion is not "necessary."  See generally 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Consequently, the Board does not find that the competent 
medical evidence of record supports the veteran's claim.  

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
September 2007 Travel Board hearing testimony.  At that time, 
he asserted that he was treated at the Huntington VAMC for 
neuropathy symptoms within one year following service.  

As noted above, however, efforts to obtain VA medical records 
from that time frame have proven unsuccessful.  The veteran, 
moreover, has not been shown to possess the requisite medical 
training, expertise, or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996). 

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for peripheral 
neuropathy, to include as secondary to herbicide exposure in 
Vietnam, and this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for peripheral neuropathy, 
to include as secondary to herbicide exposure in Vietnam, is 
denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


